Citation Nr: 1622401	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for colon disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In November 2013, the Board also remanded the issue for entitlement to service connection for rectal disability, to include hemorrhoids.  A July 2014 rating decision granted service connection for hemorrhoids.  The Board finds that the award of service connection for hemorrhoids was a complete grant of the benefits sought concerning the claimed rectal disability, to include hemorrhoids.  The issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board remanded the Veteran's claim for service connection for colon disability for additional development.  In part, the Board requested that the Veteran be scheduled for a VA medical examination.  The remand requested that the VA examiner express an opinion as to whether there was a "50 percent probability or better" that the disability began during service or was otherwise etiologically related to the Veteran's active service, to include herbicide exposure in the Republic of Vietnam.  

The Veteran was provided a VA medical examination in May 2014.  The VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner's rationale was that there was no current evidence of a correlation between the Veteran's colon polyps and exposure to Agent Orange.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examiner's opinion is inadequate.  The VA examiner provided a conclusory rationale and did not address whether the claimed colon disability is otherwise related to active service as requested by the Board's remand.  An addendum opinion is required.  See Barr, id.; see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the May 2014 VA examiner or another suitably qualified examiner regarding the claim for service connection for colon disability.  The claims folder must be made available for review and noted as such in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

Is it at least as likely as not (50 percent probability or higher) that any colon disability was incurred in or otherwise related to active service, to include, but not limited to, exposure to herbicides and defoliating chemicals during active service?

Rationale must be provided for all opinions reached.  

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




